Citation Nr: 0830981	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash, as 
secondary to herbicide exposure.

2.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a skin rash and a nervous condition, 
to include PTSD, both initially claimed as secondary to 
herbicide exposure.

In September 2007 the veteran was afforded a travel board 
hearing before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing has been added to the record.  During the 
proceeding, the veteran submitted additional evidence that 
was accompanied by a waiver of initial RO consideration.  
This evidence will be considered by the Board in the 
adjudication of this appeal.

The issue of entitlement to service connection for a nervous 
condition, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

In the September 2007 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to service 
connection for a skin rash.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a skin rash 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the 
appellant without his or her express written consent. 38 
C.F.R. § 20.204(c) (2007).

In April 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for a skin rash, as identified in the April 2004 
statement of the case.  At his September 2007 hearing before 
the Board, the veteran stated that he was withdrawing the 
appeal as to the issue of entitlement to service connection 
for a skin rash.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeal as 
to this issue, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the veteran's claim for service 
connection for a skin rash and must dismiss the 
issue.§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  


ORDER

The claim for entitlement to service connection for a skin 
rash, to include as secondary to exposure to herbicide 
agents, is dismissed.


REMAND

In his initial claim dated in May 2003, the veteran contended 
that he had a nervous condition that was due to his exposure 
to Agent Orange in Vietnam.  Subsequently, in his April 2004 
VA Form 9, the veteran specified that his nervous condition 
was "probably PTSD."  Given that the evidence of record 
does not support a finding of service connection for any 
nervous condition other than PTSD, the Board will frame the 
veteran's claim as one for service connection for PTSD.  The 
veteran has been alternatively diagnosed with major 
depression and generalized anxiety disorder.  The veteran has 
not claimed that these conditions are related to service.  
His claim has been that the stressful events he experienced 
in service caused his PTSD.

Parenthetically, the Board notes that diseases associated 
with exposure to certain herbicide agents will be considered 
to have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.309(e) (2007).  However, nervous conditions, including 
PTSD, are not among the diseases or disorders for which 
service connection due to herbicide exposure may be presumed.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, 
the Board will consider the veteran's claim for service 
connection for PTSD on a direct basis.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's service personnel records list his military 
occupational specialty as light vehicle driver, and indicate 
that he was assigned to following units: United States Army 
Reception Station (USARECSTA), Fort Ord, California, from 
April 1969 to August 1968; Headquarters and Headquarters 
Troop, 2nd Squadron, 14th Armored Cavalry, United States Army 
European Command (USAREUR-Germany) from September 1968 until 
early 1969; and the First Infantry Division, United States 
Army Pacific Command (USARPAC-Vietnam), from March 1969 until 
the time of his discharge from active duty.  While the 
veteran's service personnel records establish that he 
received awards consistent with service in Vietnam, they do 
not denote participation in combat.  Indeed, the veteran 
expressly acknowledged in a September 2006 letter that he had 
not served in combat.  The Board therefore finds that his 
stressors must be confirmed by official service record or 
other credible supporting evidence in order to warrant 
service connection for PTSD.  Id.

The veteran's VA medical records dated from September 2001 to 
October 2004 reflect that in March 2004, the veteran was 
given a diagnosis of possible PTSD.  In July 2004, he was 
assessed as meeting the diagnostic criteria for PTSD after 
reporting severe anger episodes, depression, difficulty 
relating to other people, flashbacks, and nightmares related 
to his service, both in Vietnam and in the United States.  
Specifically, the veteran reported having nightmares about 
his experiences at Fort Ord, California, where he retrieved 
human remains from the morgue and took them to be 
incinerated, and at the Bien Hoa Air Base in Vietnam, where 
he hauled human bodies to the morgue.  The record thereafter 
shows that the veteran has received ongoing treatment for 
psychiatric problems at VA medical facilities.   

In VA psychiatric treatment records dated in July 2004, it 
was noted that the veteran had been awarded Social Security 
disability compensation in 1991 due to a back injury and a 
general inability to work.  However, the records associated 
with the veteran's award of Social Security disability 
benefits have not yet been associated with his claims folder.  
Because the decision and the medical records upon which an 
award of Social Security disability benefits is predicated 
are relevant to the veteran's claim for service connection 
for a nervous disorder, to include PTSD, efforts to obtain 
those records should be made.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

With respect to his specific in-service PTSD stressors, the 
veteran, in written statements, oral statements to VA medical 
providers, and testimony before the Board, reported that 
prior to his arrival in Vietnam, he was assigned to the motor 
pool at Fort Ord, California, where he was responsible for 
retrieving human remains from the morgue and driving them to 
a nearby furnace for incineration.  The veteran further 
reported that upon arrival in Vietnam in March 1969, he was 
initially stationed at the Dian Base Camp.  After a few 
months, he was transferred to the Lai Khe Base Camp, where he 
claims to have been exposed to at least one nightly mortar 
attack.  The veteran was subsequently transferred back to 
Dian, where he reportedly witnessed Vietnamese civilians 
killed by military tank trucks, and was responsible for 
hauling human bodies to the morgue at the Bien Hoa and Tan 
Son Nhut Air Bases.

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressors had been 
verified.  However, it does not appear that sufficient 
verification efforts have yet been made.  As noted above, the 
veteran has reported exposure to a mortar attack that wounded 
one of his unit members.  That attack, according to the 
veteran, occurred while he was stationed at the Lai Khe Base 
Camp "a few months" after his arrival in Vietnam in March 
1969.  This particular stressor described by the veteran may 
be capable of verification by obtaining the unit histories 
for the unit (First Infantry Division, USARPAC-Vietnam) to 
which the veteran was assigned in Vietnam.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (mortar or rocket attack 
may be a satisfactory stressor for PTSD).  The Board notes 
that the veteran testified he was not stationed at Lai Khe 
with his regular unit, but instead was temporarily assigned 
to another unit.  Nevertheless, the unit records from Company 
A, 1st Supply and Transport Battalion may verify his 
temporary detached duty to Lai Khe.  Additionally, the 
veteran has reported other stressors such as hauling human 
bodies to morgues and human remains to incinerators which may 
be capable of verification by obtaining the unit histories 
for the units (USARECSTA, Fort Ord, California, and Company 
A, 1st Supply and Transport Battalion, First Infantry 
Division, USARPAC-Vietnam) to which the veteran was assigned, 
both prior to and during his service in Vietnam.  The veteran 
testified to an incident involving several Vietnamese 
civilians but this incident is not considered to be capable 
of verification because the veteran did not know any specific 
dates or specific location for the event.

The Board acknowledges that the RO made prior attempts to 
develop the veteran's claim by contacting the veteran and 
asking him to submit more specific information regarding his 
alleged in-service stressors and that the veteran did not 
respond to the RO's queries.  Nevertheless, because the Board 
finds that the evidence already of record may be sufficient 
to verify the veteran's alleged stressors through the U.S. 
Army & Joint Services Records Research Center (JSRRC) and 
because this case is being remanded for other purposes, the 
RO should make another attempt to further develop the 
veteran's PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims folder the 
veteran's Social Security 
Administration records.

2.  The RO/AMC should obtain unit 
records from Company A, 1st Supply and 
Transport Battalion, 1st Infantry 
Division for1969 and 1970.

3.  After the above records have been 
obtained, the RO/AMC should prepare a 
summary of all claimed stressors, to 
include: (a) the veteran's exposure to 
mortar fire in Lai Khe that wounded one 
of his fellow unit members a few months 
after his arrival in Vietnam in March 
1969 (when the veteran was assigned to 
the First Infantry Division, USARPAC-
Vietnam); (b) his experiences hauling 
human remains to incinerators while 
working at Ford Ord, California, from 
March 1969 to August 1969 (when he was 
assigned to USARECSTA, Fort Ord); and 
(c) his experiences hauling human 
bodies to the morgues at the Bien Hoa 
and Tan Son Nhut Air Bases in late 1969 
and early 1970 (when assigned to the 
First Infantry Division, USARPAC-
Vietnam).  This summary and all 
associated documents, including the 
veteran's service personnel records, 
should be sent to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  The JSRRC should be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressors including, as applicable, 
unit histories for the veteran's period 
of service.  The unit history while in 
Vietnam should be from the company and 
battalion level (Company A, 1st Supply 
and Transport Battalion, 1st Infantry 
Division)  If any stressor is not 
capable of corroboration, the RO/AMC 
should inform the veteran of the 
results of the requests for information 
about that stressor. 

4.  If and only if any claimed stressor 
is corroborated, the RO/AMC should 
schedule the veteran for a VA 
psychiatric examination with the 
appropriate specialist in order to 
determine the nature, extent of 
severity, and etiology of any nervous 
condition which may be present, to 
include PTSD.  The claims folder, 
should be sent to the examiner for 
review and the examination report 
should note that review.  A summary of 
the verified stressor(s) should be 
provided to the examiner.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by one or more verified service 
stressors.  If PTSD is not found, the 
VA examiner should state which criteria 
for a diagnosis are not met.  The 
opinion should be reconciled with all 
other clinical evidence of record.

5.  Then, the RO/AMC should 
readjudicate the claim on appeal.  If 
any benefit sought is not granted, the 
veteran should be issued a supplemental 
statement of the case and allowed 
appropriate time for response.  Then, 
the RO/AMC should return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


